Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 4/20/22 is acknowledged.
Information Disclosure Statement
	The information disclosure statement filed 9/14/20; 7/6/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 9/14/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Li et al. (U.S. Patent Publication No. 2020/0006145)
Referring to figures 1-9, Li et al. teaches a semiconductor device, comprising: 
a bonding substrate (102a/10b) which includes a first chip forming portion having first metal pads (328/330) provided at a semiconductor substrate (102a, see figures 1-2, 9J) and a first circuit (104) electrically connected to at least a part of the first metal pads (328/330), and a second chip forming portion having second metal pads (328/330) joined to the first metal pads and a second circuit electrically (104) connected to at least a part of the second metal pads, the second chip forming portion being bonded to the first chip forming portion (see figure 1-2, 9J-9k); and 
an insulating film (110) which is filled into a non-bonded region between the first chip forming portion and the second chip forming portion at an outer peripheral portion of the bonding substrate (102a/102b), at least a part of the insulating film containing at least one selected from the group consisting of silicon nitride and nitrogen-containing silicon carbide (see paragraph# 54, figures 1-2, 9J-9K).
Regarding to claim 2, the insulating film (110) has a first insulating film which is provided in a first part of the non-bonded region along surfaces of the first and second chip forming portions exposed at the non-bonded region and contains at least one selected from the group consisting of silicon nitride and nitrogen-containing silicon carbide, and a second insulating film which is provided in a second part of the non-bonded region other than the first part and contains at least one selected from the group consisting of silicon oxide and silicon oxynitride (see paragraphs# 54-57).  It is noted that insulating film (110) is a combination of silicon nitride and silicon oxide).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al. (U.S. Patent Publication No. 2020/0006145) as applied to claims 1-2 above, in view of ENDO (U.S. Patent Publication No. 2013/0049210).
Li et al. teaches a semiconductor device, comprising: a bonding substrate (102a/10b) which includes a first chip forming portion having first metal pads (328/330) provided at a semiconductor substrate (102a, see figures 1-2, 9J) and a first circuit (104) electrically connected to at least a part of the first metal pads (328/330), and a second chip forming portion having second metal pads (328/330) joined to the first metal pads and a second circuit electrically (104) connected to at least a part of the second metal pads, the second chip forming portion being bonded to the first chip forming portion (see figure 1-2, 9J-9k); and an insulating film (110) which is filled into a non-bonded region between the first chip forming portion and the second chip forming portion at an outer peripheral portion of the bonding substrate (102a/102b), at least a part of the insulating film containing at least one selected from the group consisting of silicon nitride and nitrogen-containing silicon carbide (see paragraph# 54, figures 1-2, 9J-9K).
Regarding to claim 12, the insulating film contains at least one selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, nitrogen-containing silicon carbide, and aluminum oxide.
However, the reference does not clearly teach the second the second insulating film contains silicon oxide in which at least one selected from the group consisting of boron, phosphorus, fluorine, and carbon is doped (in claim 3), the bonding substrate has a cut portion which is provided so as to cut a part of the bonding substrate at the outer peripheral portion and is included in the non-bonded region, and the insulating film is provided in the non-bonded region including the cut portion of the bonding substrate (in claim 8), wherein another part in the first chip forming portion of the bonding substrate at the outer peripheral portion is not cut, facing the cut portion provided in the second chip forming portion (in claim 11).
ENDO teaches bonding the first and second substrate (1, 2) comprising the second insulating film contains silicon oxide in which at least one selected from the group consisting of boron, phosphorus, fluorine, and carbon is doped (12, figure 5, paragraph# 22, it is noted that SOG is a mixture of SiO2 and dopants (either boron or phosphorus), meeting claim 3), the bonding substrate has a cut portion which is provided so as to cut a part of the bonding substrate at the outer peripheral portion and is included in the non-bonded region (meeting claim 8), wherein another part in the first chip (2) forming portion of the bonding substrate at the outer peripheral portion is not cut, facing the cut portion provided in the second chip (1) forming portion (see figure 5, meeting claim 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the second insulating film contains silicon oxide in which at least one selected from the group consisting of boron, phosphorus, fluorine, and carbon is doped (12, figure 5, paragraph# 22, it is noted that SOG is a mixture of SiO2 and dopants (either boron or phosphorus), meeting claim 3), the bonding substrate has a cut portion which is provided so as to cut a part of the bonding substrate at the outer peripheral portion and is included in the non-bonded region (meeting claim 8), wherein another part in the first chip (2) forming portion of the bonding substrate at the outer peripheral portion is not cut, facing the cut portion provided in the second chip (1) forming portion in Li et al. as taught by ENDO because it would increase the number of obtainable semiconductor chips that can be used as normal products (see paragraph# 41).
Claims 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Li et al. (U.S. Patent Publication No. 2020/0006145) as applied to claims 1-2 above, in view of Yang (U.S. Patent Publication No. 2020/0409592).
Li et al. teaches a semiconductor device, comprising: a bonding substrate (102a/10b) which includes a first chip forming portion having first metal pads (328/330) provided at a semiconductor substrate (102a, see figures 1-2, 9J) and a first circuit (104) electrically connected to at least a part of the first metal pads (328/330), and a second chip forming portion having second metal pads (328/330) joined to the first metal pads and a second circuit electrically (104) connected to at least a part of the second metal pads, the second chip forming portion being bonded to the first chip forming portion (see figure 1-2, 9J-9k); and an insulating film (110) which is filled into a non-bonded region between the first chip forming portion and the second chip forming portion at an outer peripheral portion of the bonding substrate (102a/102b), at least a part of the insulating film containing at least one selected from the group consisting of silicon nitride and nitrogen-containing silicon carbide (see paragraph# 54, figures 1-2, 9J-9K).
However, the reference does not clearly teach the second chip forming portion has the second circuit which includes a plurality of memory cells and a second wiring layer to electrically connect the plurality of memory cells with at least a part of the second metal pads, and functions as a memory cell array chip, and the first chip forming portion has the first circuit which includes a plurality of transistors and a first wiring layer to electrically connect the plurality of transistors with at least a part of the first metal pads, and functions as a control circuit chip controlling the memory cell array chip.
Yang et al. teaches bonding the memory device (304) comprising the second chip forming portion has the second circuit which includes a plurality of memory cells and a second wiring layer to electrically connect the plurality of memory cells with at least a part of the second metal pads, and functions as a memory cell array chip (304, see figures 3), and the first chip forming portion has the first circuit which includes a plurality of transistors and a first wiring layer to electrically connect the plurality of transistors with at least a part of the first metal pads (302), and functions as a control circuit chip controlling the memory cell array chip (see figures 3+, meeting claims 7, 13).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to the second chip forming portion has the second circuit which includes a plurality of memory cells and a second wiring layer to electrically connect the plurality of memory cells with at least a part of the second metal pads, and functions as a memory cell array chip and the first chip forming portion has the first circuit which includes a plurality of transistors and a first wiring layer to electrically connect the plurality of transistors with at least a part of the first metal pads, and functions as a control circuit chip controlling the memory cell array chip in Li et al. as taught by Yang et al. because it is known in the art to form  a 3D memory device.
Allowable Subject Matter
Claims 4-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893